                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JACOVETTI LAW, P.C., et al.,                      Case No. 2:20-cv-00163-JDW

                Plaintiffs,

        v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.


                                            ORDER

       AND NOW, this 27th day of March, 2020, for the reasons stated in the accompanying

Memorandum, it is ORDERED that, pursuant to this Court’s inherent powers, and for good cause

shown, Joshua Lewis Thomas, Esq., is SANCTIONED as follows:

       1.      Within 14 days of the date of this Order, Thomas shall pay into the Court’s registry

a sanction of $50 per day for each day that Thomas failed to comply with this Court’s Order to

submit disclosure statements pursuant to Fed. R. Civ. P. 7.1 (February 2, 2020, through March 6,

2020), a total of $1,600;

       2.      Within two days of the date of this Order, Thomas shall order the transcript of the

hearing that took place in this case on March 12, 2020;

       3.      Within seven days of receiving the transcript, Thomas shall provide a copy of this

Order, the accompanying Memorandum, and the transcript to the disciplinary committee of every

state bar and federal court in which he is licensed or admitted to practice. Thomas shall then

submit to this Court a statement, made under oath, that he has complied and attach proof of

delivery;
       4.      Within seven days of receiving the transcript, Thomas shall provide a copy of this

Order, the accompanying Memorandum, and the transcript to the Court in Edwards v. Wells Fargo

Bank National Association et al., Civ. No. 19-14409 (D.N.J.), for its consideration as it decides

whether to refer Thomas for discipline, and Thomas shall provide to this Court a sworn statement

of compliance and proof of delivery;

       5.      Within seven days of receiving the transcript, Thomas shall provide a copy of this

Order, the accompanying Memorandum, and the transcript to all of his clients in this matter and

then submit to the Court a statement under oath that he has done so. To the extent Thomas intends

to continue as counsel in this case, he must first submit to the Court a statement in writing signed

by each client that intends to continue to employ him as counsel, stating that the client has received

a copy of this Order, the accompanying Memorandum, and the transcript, has discussed them with

Thomas, and wants to continue to employ Thomas as counsel in this case; and

       6.      In light of Mr. Thomas’s consistent failure to comply with this Court’s deadlines

and Orders, and more generally for his failure to comply with the Court’s expectations for

professionalism by lawyers before it, Mr. Thomas is FORMALLY REPRIMANDED.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.
